United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2478
                        ___________________________

                             James Alton Turner, Jr.

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

                            United States of America

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                            Submitted: June 10, 2019
                              Filed: July 23, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       James Turner appeals the district court’s1 denial of his 28 U.S.C. § 2255
petition challenging his designation as an armed career criminal. See 18 U.S.C.
§ 924(e)(1). We affirm.

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
       In June 2004, Turner pleaded guilty to (1) knowingly and intentionally
possessing with intent to distribute approximately 1,162 grams of marijuana within
1,000 feet of a park after having been previously convicted of a felony drug offense,
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D), 851, and 860; and (2) being a
felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).
The sentencing court determined that, based on prior felony convictions, Turner was
subject to an enhanced sentence under the Armed Career Criminal Act (“ACCA”).
See 18 U.S.C. § 924(e)(1) (imposing a mandatory minimum sentence of fifteen years
for defendants convicted of being a felon in possession of a firearm with three or
more prior convictions for a “violent felony” or a “serious drug offense”). It
sentenced him to 210 months’ imprisonment.

       On December 7, 2017, we granted Turner’s petition for authorization to file a
successive motion under § 2255 challenging the ACCA enhancement to his sentence.
In support of his motion, Turner argued before the district court that he was not
subject to the enhancement because his prior convictions were not “violent felon[ies]”
under the ACCA. Specifically, he claimed that “[w]here, as here, the record is silent
as to which clause of 18 U.S.C. § 924(e)(2)(B) the [sentencing] court relied upon to
find [he] had at least three prior convictions that qualified as violent felonies, it
should be presumed that the court relied upon the residual clause.” And because the
Supreme Court held the residual clause to be unconstitutionally vague in Johnson v.
United States, 135 S. Ct. 2551, 2557 (2015), he contended that his prior convictions
were not ACCA predicate offenses and that his sentence should be vacated. See
Welch v. United States, 136 S. Ct. 1257, 1264 (2016) (concluding that Johnson
announced a “new rule” that is retroactive on collateral review).

      The district court denied Turner’s motion, declining to presume that the
sentencing court relied on the residual clause and holding instead that “[a] movant
must prove that he or she was sentenced using the residual clause.” But it
“acknowledge[d] that this issue appears to be the subject of considerable debate” and

                                         -2-
that “[t]he Eighth Circuit has not yet decided this issue.” Given this uncertainty, the
district court issued a certificate of appealability on the narrow question of “whether
a movant must conclusively establish that the sentencing court relied on the residual
clause to determine that a prior conviction is an ACCA crime of violence.” Turner
appealed.

       Soon thereafter, we decided Walker v. United States and concluded that, before
a district court can proceed to the merits of a § 2255 motion, a movant relying on
Johnson must “show by a preponderance of the evidence that the residual clause led
the sentencing court to apply the ACCA enhancement.” 900 F.3d 1012, 1015 (8th
Cir. 2018). Because Walker controls and addresses the only question presented in
this appeal, we affirm.2 See Mader v. United States, 654 F.3d 794, 800 (8th Cir.
2011) (en banc) (“It is a cardinal rule in our circuit that one panel is bound by the
decision of a prior panel.”).
                        ______________________________




      2
        We decline to address Turner’s other challenges to the district court’s denial
of his § 2255 petition because they are outside the certificate of appealability. See
Pruitt v. United States, 233 F.3d 570, 572-73 (8th Cir. 2000) (“In a section 2255
petition, appellate review is limited to the issues specified in the certificate.”).

                                         -3-